Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 6, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a security guard for an agency that provided security services to various clients. When the employer reassigned claimant to a new client and changed his work hours, as permitted by claimant’s employment agreement, claimant refused the new assignment because it conflicted with his school schedule. The employer stated that he would attempt to find an alternative assignment that would accommodate claimant’s school schedule but was unable to do so. Claimant did not work for the ensuing 60 days and was thereafter instructed to turn in his uniform. Under these cir*553cumstances, we find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause. Continuing work was available to claimant and his dissatisfaction with his work schedule did not constitute good cause for leaving his employment (see, Matter of Partlow [Sweeney], 234 AD2d 846). Although claimant testified that he was fired after he refused the assignment, this testimony conflicted with that of the employer and raised a credibility issue for the Board to resolve (see, Matter of Mesidor [Sweeney], 247 AD2d 696). We have considered claimant’s remaining arguments and find them to be without merit.
White, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.